Sam Bobinson, Associate Justice. This is a workmen’s compensation case. Appellant appeals from a judgment of the Circuit Court affirming an order of the Workmen’s Compensation Commission denying compensation to appellant additional to what he has been paid. Appellant, Denver L. Wilson, was an employee of the Ozark Poultry Products, Inc. at Siloam Springs, Arkansas. On April 10, 1962, while in the due course of his employment, he slipped on a wet floor and fell on his back. About 30 days later he went to Dr. Stinnett of Siloam Springs, who made a diagnosis of “strained back muscles of the lumbar spine”. Wilson made a total of twelve visits to Dr. Stinnett, the last one on June 12, 1962. The treatment consisted of physical therapy, a prescription for B-12, and heat. On May 15, Dr. Stinnett sent Wilson to Dr. Coy C. Kaylor for X-rays. Dr. Kaylor saw Wilson again on August 10. Wilson was paid workmen’s compensation of $165.00 for time lost during this period. On August 12,1962, Dr. Wilfred W. Hurst of Joplin, Missouri, examined appellant at the request of Mr. Pinnell. On August 5, 1963, appellant was examined by Dr. Hundley of Little Bock. On September 18, he was again examined by Dr. Hurst, and on February 2, 1964, he was examined by Dr. Stanton of Ft. Smith. All the doctors, except Dr. Hurst, reported, in effect, that Wilson suffered no disabling injury.- Dr. Hurst felt that on August 12, 1962, Wilson was not able to do manual labor, and in his report of September 18, 1963, he felt that claimant had a 10-15 per cent disability to the body as a whole, considered to be of a permanent nature, and that he should not do heavy lifting. Appellant testified that he is unable to do manual labor because of the alleged injury to his back, and, of course, Dr. Hurst’s report corroborates him to some extent. However, the reports of the other doctors are to the effect that claimant has recovered from whatever injury he may have suffered. We cannot say that the testimony of Dr. Hundley, Dr. Stanton, and Dr. Kaylor to the effect that claimant recovered from whatever injury he may have suffered, is not substantial evidence to support the finding of the Commission. Affirmed.